DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
2.	Applicant’s arguments, see pgs. 6-10, with respect to the allowability of all pending claims have been fully considered but are not persuasive.

Pertaining to the Applicant’s arguments, pg. 6, regarding the objections and 112 rejections:
It is noted that the amendments to the claims have overcome the previous issues of claim 1, but some of the issues of claim 14 remain and a new issue is raised in claim 12.

Pertaining to the Applicant’s arguments, pgs. 6-10, regarding the art-based rejections:
A new combination of references is presented as necessitated by the amendments such that arguments directed solely towards the previously presented prior art(s) are now moot.
It is particularly noted that the limitations pertaining to what the circuit is “configured” to do are directed towards functional language through claiming an intended use of the already claimed structure without any explicit introduction of additional structure. Consideration of these limitations is to determine what additional structural features may be implicitly required, and whether the prior art disclosed structure would be capable of performing the intended use limitations – see MPEP 2114. The claims are directed to a device and the limitations of the “circuit which is configured:” structurally 

Furthermore, with respect to arguments particularly directed to a “ground potential” of Shima: it is noted that a lack of potential or application of potential are directed to functional and use limitations of a circuit structure which is capable of being performed by a circuit structure which is capable of providing electrical signals. The particulars of specific voltage values to be applied and how the structure of claimed device are used is not required as long as the structure is capable of performing the functions.
	
Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

5.	Claim 12 recites “a doping concentration of the p-doped and n-doped regions of the first and second p-n junctions are between 1e12 - 1e16 /cm3”.
See Applicant’s specification pg. 4 lines 29-32 which describes that a doping concentration of the substrate is 1e12 to 1e16 / cm3 and that a doping concentration of the well associated with the second further contact, which corresponds to one of the p-doped and n-doped regions of the first and second p-n junctions, is 1e16 – 1e18 / cm3.
It appears that the current claim should recite along the lines of “a doping concentration of the substrate in a region outside of the p-doped and n-doped regions of the first and second p-n junctions is between 1e12 - 1e16 /cm3” for proper support.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 14 recites “wherein a doping concentration of the substrate is such as to achieve a charge carrier life span in a vertical extension which corresponds at least to a lateral spacing between the two p-n junctions”.
It is indefinite as to how a charge carrier life span in a vertical extension which is a measurement of time can correspond at least to the lateral spacing which is a measurement of distance. Furthermore, it is unclear what and where the vertical extension is located and/or associated with.
For the purpose of compact prosecution, the interpretation will be taken the claims require either an explicit disclosure of the same language or a same structure as claimed in relation to the substrate doping concentration as provided in the Applicant’s specification.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 7, 10, 15, and 20 are rejected under 35 U.S.C. 103 as obvious over Shima et al. (US 5,736,733) hereinafter as Shima, in view of Rubaldo et al. (US 2015/0233759 A1), hereinafter as Rubaldo.
[Gambino et al. (US 2009/0303366 A1), hereinafter as Gambino is utilized herein as evidence.]


    PNG
    media_image1.png
    741
    2068
    media_image1.png
    Greyscale


Claim 1, Shima discloses an electrically modulatable photodiode (see Figs. 2-4 and “Illustrated Fig. 3 and 4” above, second embodiment, and see at least Fig. 3 and Column 10 lines 41-50; the “Illustrated Fig. 3 and 4” is provided as visual aid illustrating a cross section of Fig. 3 which is shown in Fig. 4.
The limitation “photodiode” will be interpreted in accordance with the guidance in MPEP 2111.01 to have a plain meaning as provided by the online Merriam-Webster Dictionary as “a photoelectric semiconductor device for detecting and often measuring radiant energy (such as light)” The limitation “photodiode” by itself has a structural requirement of a photoelectric device which comprises semiconductor material which is capable of detecting and often measuring radiant energy (such as light). The term “photodiode” by itself does not have a universally agreed upon unit structure such that use of the use of the term varies from one of ordinary skill in the art to another – the term is defined minimally as a single PN junction, and maximally to indicate an entire photoelectric device which is the case for the current application. Therefore, in the prior art, the structure must be arranged as required by the claim but identity of terminology is not required. See MPEP 2131 “The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).), comprising:
a substrate (see Fig. 4 element 22, see Column 10 lines 57-67, “n-type semiconductor substrate 22”; also note, “In Fig. 4, there is partially shown a specific device structure including a photodiode in the light receiving section 1' and a signal outputting MOS transistor in the switching section 2'.”) having a first (see “Illustrated Fig. 3 and 4” above, labeled element “First PN Junction”, see Column 10 lines 60-61 “p-type diffusion region 24 … n-type semiconductor substrate 22”) and a second p-n junction (see “Illustrated Fig. 3 and 4” above, labeled element “Second PN Junction”, see Column 10 lines 60-61 “p-, a common contact (see Fig. 2, common contact element 9; also see Column 9 lines 54-63) for jointly contacting one of the p-doped or n-doped regions of the two p-n junctions (see “Illustrated Fig. 3 and 4” above, jointly contacting the n-type dopings of the n-type semiconductor substrate element 22 portions which are associated with the respective two p-n junctions with a ground potential GND (0 V), and see Column 10 lines 1-4;
also see evidentiary reference Gambino Fig. 3 element 32 illustrates a portion of the substrate element 12 which is associated with a PN junction with element 30), and first and second further contacts (see “Illustrated Fig. 3 and 4” above, labeled element “Two Further Contacts”, including “First Further Contact” and “Second Further Contact” corresponding to elements 23 and 25 respectively, see Column 11 lines 9-14 “Aluminum wiring 23 … aluminum wiring 25”) for separately contacting the other of the p-doped and n-doped regions of the two p-n junctions (see “Illustrated Fig. 3 and 4” above, other doping p-type dopings of the respective elements 24 and 28, and see Column 11 lines 9-14); and
a circuit (see Figs. 2-4 all other elements excluding elements already associated for limitations above) which is configured:
to measure a current flow caused by charge carriers which have been generated by impinging radiomagnetic waves in the substrate and which have reached the first further contact (see Fig. 2 and “Illustrated Fig. 3 and 4” above, element 1’ is a light receiving section in which light, impinging radiomagnetic waves, generates charge carriers in the substrate and the current flow is measured by the elements 1, illustrated at least elements 1a-1e),
to switch the second further contact at different times to at least one first and one second switching state (see Fig. 2 element 10a,b shows on/low state and off/high state, see Column 10 lines 41-56; based on whether the switching transistor element 2 is turned on or off, either the transistor is on and the stored from each PN Junction element 1 is electrically connected to the labeled element .
Shima does not appear to explicitly disclose wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and to apply a constant reverse bias voltage between the common contact and the first further contact.
Rubaldo discloses a circuit (see Figs. 2-5 detection circuit excluding the photodiode element 1, see at least [0023-0026]) which is which is configured:
to measure a current flow caused by charge carriers which have been generated by impinging radiomagnetic waves to the photodiode (see [0023] “The readout circuit comprises an integrator 3 storing the charges coming from the photodiode 1 … the photodiode 1 detects an infrared radiation.”),
to switch the second further contact at different times to at least one first and one second switching state (see [0026] “the detection circuit comprises a switching circuit for the bias of the photodiode 1 between a reverse bias and another state, for example a forward bias or an open circuit state leading to a floating potential.”), wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied (see [0026]), and
to apply a constant reverse bias voltage to the photodiode (see [0027] “During a first period when the photodiode 1 is reversely biased, the light radiation received is converted into an electric signal and the conversion ratio is defined in a stable or substantially stable way by means of the bias conditions applied.” During the first period there is a constant reverse bias such that a stable or substantially stable light radiation conversion ratio is defined).
The specific use and functions of the circuit to communicate via electrical signals with the photodiode as taught by Rubaldo is incorporated as the specific use and functions of the circuit to communicate via electrical signals with the photodiode of Shima. The combination discloses wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and to apply a constant reverse bias voltage between the common contact and the first further contact.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and to apply a constant reverse bias voltage between the common contact and the first further contact as taught by Rubaldo as wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and to apply a constant reverse bias voltage between the common contact and the first further contact of Shima because the combination allows light radiation received to be converted into an electric signal and the conversion ratio defined in a stable or substantially stable way by means of the bias conditions applied, when bias conditions of the photodiode are modified the conversion ratio of the light signal into an electrical signal is also modified and parasitic signal is prevented from being stored (see Rubaldo [0027-0029]);
Furthermore, the combination is known element for another to obtain predictable results – simple substitution of one known use and functions of a circuit to communicate via electrical signals with a photodiode for another to obtain predictable results of applying specific electrical signals to control the electrical communication with the photodiode (see Rubaldo at least [0023-0029]).
It is noted that the limitations pertaining to what the circuit is “configured” to do are directed towards functional language through claiming an intended use of the already claimed structure without any explicit introduction of additional structure. Consideration of these limitations is to determine what additional structural features may be implicitly required, and whether the prior art disclosed structure would be capable of performing the intended use limitations – see MPEP 2114. Particularly, the current claim is directed to a device and the limitations of the “circuit which is configured:” structurally require 

10.	Regarding Claim 2, Shima and Rubaldo disclose the electrically modulatable photodiode according to claim 1, wherein the second switching state comprises a plurality of switching states, wherein the circuit is further configured to apply a different potential to the second further contact in each of the plurality of switching states (The second switching state’s exact potential, voltage/current depends, on the amount of charge generated from the labeled element “First PN Junction” such that the structure is capable of having a plurality of switching states;
Furthermore, see Rubaldo [0026] “a switching circuit for the bias of the photodiode 1 between a reverse bias and another state, for example a forward bias or an open circuit state leading to a floating potential” and [0033] “the switching operation is advantageously carried out in its conduction channel between an inversion mode and a different state, i.e. an enhancement or depletion mode”).
	Furthermore, the functional language directed to the use of the control circuit by applying electrical signals for switching states does not require additional structure which distinguish from Shima and Rubaldo.

Claim 7, Shima and Rubaldo disclose the electrically modulatable photodiode according to claim 1, wherein the photodiode does not comprise more than one common contact for jointly contacting one of the p-doped or n-doped regions of the two p-n junctions (see Shima Fig. 2 and also see Column 9 lines 54-63, only a single common contact element 9).

12.	Regarding Claim 10, Shima and Rubaldo disclose the electrically modulatable photodiode according to claim 1, wherein the substrate and the doped regions associated with the two further contacts have been produced in a CMOS process (see see “Illustrated Fig. 3 and 4” above, n-type substrate element 22 and dopings associated with the two further contacts elements 24 and 28 are doped regions formed within a semiconductor substrate. A CMOS process is a process for forming a CMOS, complementary metal-oxide-semiconductor, having at least one symmetrical p-type and n-type MOSFET – the claim does not require a CMOS structure, and the elements 22, 24, and 28 are material and structure in common with CMOS such that a CMOS process can be used; also see Fig. 4 a MOS Transistor structure shows a same substrate element 22 and has associated doped regions elements 26 and 28).

13.	Regarding Claim 15, Shima discloses a substrate (see Fig. 4 element 22, see Column 10 lines 57-67, “n-type semiconductor substrate 22”; also note, “In Fig. 4, there is partially shown a specific device structure including a photodiode in the light receiving section 1' and a signal outputting MOS transistor in the switching section 2'.”) comprising a first a first (see “Illustrated Fig. 3 and 4” above, labeled element “First PN Junction”, see Column 10 lines 60-61 “p-type diffusion region 24 … n-type semiconductor substrate 22”) and a second p-n junction (see “Illustrated Fig. 3 and 4” above, labeled element “Second PN Junction”, see Column 10 lines 60-61 “p-type diffusion region 24 … n-type semiconductor substrate 22”), a common contact (see Fig. 2, common contact element 9; also see  for jointly contacting one of the p-doped or n-doped regions of the two p-n junctions (see “Illustrated Fig. 3 and 4” above, jointly contacting the n-type dopings of the n-type semiconductor substrate element 22 portions which are associated with the respective two p-n junctions with a ground potential GND (0 V), and see Column 10 lines 1-4;
also see evidentiary reference Gambino Fig. 3 element 32 illustrates a portion of the substrate element 12 which is associated with a PN junction with element 30), and first and second further contacts (see “Illustrated Fig. 3 and 4” above, labeled element “Two Further Contacts”, including “First Further Contact” and “Second Further Contact” corresponding to elements 23 and 25 respectively, see Column 11 lines 9-14 “Aluminum wiring 23 … aluminum wiring 25”) for separately contacting the other of the p-doped and n-doped regions of the two p-n junctions (see “Illustrated Fig. 3 and 4” above, other doping p-type dopings of the respective elements 24 and 28, and see Column 11 lines 9-14), wherein the substrate is usable in connection with an electrically modulatable photodiode (see Figs. 2-4 and “Illustrated Fig. 3 and 4” above, second embodiment, and see at least Fig. 3 and Column 10 lines 41-50; the “Illustrated Fig. 3 and 4” is provided as visual aid illustrating a cross section of Fig. 3 which is shown in Fig. 4.
The limitation “photodiode” will be interpreted in accordance with the guidance in MPEP 2111.01 to have a plain meaning as provided by the online Merriam-Webster Dictionary as “a photoelectric semiconductor device for detecting and often measuring radiant energy (such as light)” The limitation “photodiode” by itself has a structural requirement of a photoelectric device which comprises semiconductor material which is capable of detecting and often measuring radiant energy (such as light). The term “photodiode” by itself does not have a universally agreed upon unit structure such that use of the use of the term varies from one of ordinary skill in the art to another – the term is defined minimally as a single PN junction, and maximally to indicate an entire photoelectric device which is the case for the current application. Therefore, in the prior art, the structure must be arranged  comprising the substrate (see Fig. 4 element 22, see Column 10 lines 57-67, “n-type semiconductor substrate 22”) and a circuit (see Figs. 2-4 all other elements excluding elements already associated for limitations above) configured to:
measure a current flow caused by charge carriers which have been generated by impinging radiomagnetic waves in the substrate and which have reached the first further contact (see Fig. 2 and “Illustrated Fig. 3 and 4” above, element 1’ is a light receiving section in which light, impinging radiomagnetic waves, generates charge carriers in the substrate and the current flow is measured by the elements 1, illustrated at least elements 1a-1e),
switch the second further contact at different times to at least one first and one second switching state (see Fig. 2 element 10a,b shows on/low state and off/high state, see Column 10 lines 41-56; based on whether the switching transistor element 2 is turned on or off, either the transistor is on and the stored from each PN Junction element 1 is electrically connected to the labeled element “Second Further Contact”, or the transistor is off and a ground potential GND (0 V) is electrically connected to the labeled element “Second Further Contact”).
Shima does not appear to explicitly disclose wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and apply a constant reverse bias voltage between the common contact and the first further contact.
Rubaldo discloses a circuit (see Figs. 2-5 detection circuit excluding the photodiode element 1, see at least [0023-0026]) which is which is configured:

to switch the second further contact at different times to at least one first and one second switching state (see [0026] “the detection circuit comprises a switching circuit for the bias of the photodiode 1 between a reverse bias and another state, for example a forward bias or an open circuit state leading to a floating potential.”), wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied (see [0026]), and
apply a constant reverse bias voltage to the photodiode (see [0027] “During a first period when the photodiode 1 is reversely biased, the light radiation received is converted into an electric signal and the conversion ratio is defined in a stable or substantially stable way by means of the bias conditions applied.” During the first period there is a constant reverse bias such that a stable or substantially stable light radiation conversion ratio is defined).
The specific use and functions of the circuit to communicate via electrical signals with the photodiode as taught by Rubaldo is incorporated as the specific use and functions of the circuit to communicate via electrical signals with the photodiode of Shima. The combination discloses wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and apply a constant reverse bias voltage between the common contact and the first further contact.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and apply a constant reverse bias voltage between the common contact and the first further contact as taught by Rubaldo as wherein in the first switching state the second further contact is switched to a floating state and in the second switching state a potential is applied, and apply a constant reverse bias voltage between the common contact and the first further contact of Shima because the combination allows light radiation received to be converted into an electric signal and the conversion ratio defined in a stable or substantially stable way by means of the bias conditions applied, when bias conditions of the photodiode are modified the conversion ratio of the light signal into an electrical signal is also modified and parasitic signal is prevented from being stored (see Rubaldo [0027-0029]);
Furthermore, the combination is known element for another to obtain predictable results – simple substitution of one known use and functions of a circuit to communicate via electrical signals with a photodiode for another to obtain predictable results of applying specific electrical signals to control the electrical communication with the photodiode (see Rubaldo at least [0023-0029]).
It is noted that the limitations pertaining to what the circuit is “configured” to do are directed towards functional language through claiming an intended use of the already claimed structure without any explicit introduction of additional structure. Consideration of these limitations is to determine what additional structural features may be implicitly required, and whether the prior art disclosed structure would be capable of performing the intended use limitations – see MPEP 2114. Particularly, the current claim is directed to a device and the limitations of the “circuit which is configured:” structurally require that electrical signals must be capable of being communicated respectively between each of the first further contact, the second further contact, the first common contact, the first further contact – which are all comprised by the photodiode – and the circuit. It is determined that the structure as claimed does not distinguish from Shima and that the additionally claimed limitations directed to the functions of the circuit do not further limit the claimed structure apart from the capability of sending and receiving electrical signals to and from the photodiode. All additional claim limitations directed towards what the circuit is “configured” through limitations which do not require additional structure for the circuit in order to perform the functions are treated the same.
Claim 20, Shima and Rubaldo disclose the electrically modulatable photodiode according to claim 1, wherein in the first switching state the second further contact is switched to the floating state where the second further contact is not electrically connected to a defined potential (see Rubaldo [0026] “the detection circuit comprises a switching circuit for the bias of the photodiode 1 between a reverse bias and another state, for example a forward bias or an open circuit state leading to a floating potential.”).
	Furthermore, the functional language directed to the use of the control circuit by applying electrical signals for switching states does not require additional structure which distinguish from Shima and Rubaldo.

15.	Claim 3 is rejected under 35 U.S.C. 103 as obvious over Shima et al. (US 5,736,733) hereinafter as Shima, in view of Rubaldo et al. (US 2015/0233759 A1), hereinafter as Rubaldo, in view of Li et al. (US 2009/0127437 A1), hereinafter as Li.
[Hwang (US 2007/0063299 A1) is utilized herein as evidence.]


    PNG
    media_image2.png
    584
    912
    media_image2.png
    Greyscale

Claim 3, Shima and Rubaldo disclose the electrically modulatable photodiode according to claim 1.
Shima discloses the p-n junction structure associated with the first further contact can be arbitrarily selected depending upon usage purposes of photoelectric conversion apparatus (see Fig. 4 and Column 11 lines 22-25), and an opposite dopant type can be used (see Column 19 lines 16-24)
Shima and Rubaldo do not disclose wherein the p-n junction associated with the second further contact extends deeper into the substrate than the p-n junction associated with the first further contact.
Li discloses a wherein the p-n junction associated with a drain of a transistor having a source coupled with a p-n junction associated for generating charges in response to light (see Fig. 2 element 50 junction with element 140, which is the drain region of the transistor which has a source in electrical contact with the first PN junction between elements 20a & 20b; see [0015] “Transfer gate 30 is coupled between photodiode 20 and floating diffusion region 50 for transferring charge therebetween.”) extends deeper into the substrate than the p-n junction associated with the p-n junction for generating charges in response to light (see Fig. 2 element 20a junction with 20b which is for generating charges in response to light does not extend as deep into the substrate as the p-n junction between elements 50 and 140; see [0014] “Photodiode 20 may, however, be any photosensitive element, which may include photogates, photoconductors, p-n junction photodiodes, Schottky photodiodes or other suitable photoconversion devices.”).
The structure of the p-n junction for generating charges in response to light and relationship with the p-n junction associated with a drain of a transistor having a source coupled with the p-n junction associated for generating charges in response to light of Li is incorporated as the structure of the p-n junction for generating charges in response to light and relationship with the p-n junction associated with a drain of a transistor having a source coupled with the p-n junction associated for wherein the p-n junction associated with the second further contact extends deeper into the substrate than the p-n junction associated with the first further contact (see “Illustrated Combination Fig. 4” above, labeled element “Second PN Junction” extends deeper into the substrate than the labeled element “First PN Junction”)
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the structure of the p-n junction for generating charges in response to light and relationship with the p-n junction associated with a drain of a transistor having a source coupled with the p-n junction associated for generating charges in response to light of Li as the structure of the p-n junction for generating charges in response to light and relationship with the p-n junction associated with a drain of a transistor having a source coupled with the p-n junction associated for generating charges in response to light of Shima, wherein the combination discloses wherein the p-n junction associated with the second further contact extends deeper into the substrate than the p-n junction associated with the first further contact because the combination allows a photosensitive element which is specialized for generating charges in response to a color of light having a wavelength which penetrates the substrate at a shallow depth (see evidentiary reference Hwang Fig. 4 and [0030] the photosensitive element 109a which has a p-n junction is specialized in generating charges in response to blue light which has a wavelength which penetrates the substrate at a shallow depth compared to green and red for which their respective photosensitive elements are elements 109b and 109c); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known photosensitive element for another to obtain a specific photosensitive element of a pinned photodiode structure in a similar photodiode device as seen in “Illustrated Combination Fig. 4” above (see Li [0014] and Shima Column 11 lines 22-25).

Claim 13 is rejected under 35 U.S.C. 103 as obvious over Shima et al. (US 5,736,733) hereinafter as Shima, in view of Rubaldo et al. (US 2015/0233759 A1), hereinafter as Rubaldo, in view of Gambino et al. (US 2009/0303366 A1), hereinafter as Gambino.

18.	Regarding Claim 13, Shima and Rubaldo disclose the electrically modulatable photodiode according to claim 1.
Shima and Rubaldo do not disclose wherein a doping concentration of a well associated with the second further contact is 1e16 - 1e18 /cm3.
Gambino discloses wherein a doping concentration of a well associated with the second further contact is 1e17 - 1e21 /cm3 (see Fig. 3 “The dopant concentration of the floating drain 40 may be from about 1.0x1017/cm3 to about 1.0x1021/cm3 … although lesser and greater dopant concentrations are also explicitly contemplated herein.” The source of the transistor, unlabeled, on the left side of gate electrode element 52 is electrically coupled to the well element 30 of the PN junction formed with element 32 of the substrate, the drain of the transistor element 40 is doped with the concentration of about 1e17 to about 1e21 / cm3).
The doping concentration of about 1e17 to about 1e21 / cm3  of Gambino is incorporated as the doping concentration of about 1e17 to about 1e21 / cm3 for the well associated with the second further contact element 28 of Shima and Rubaldo which is a drain of a transistor having a source on the left side of the gate electrode element 27 electrically coupled to the well element 24 of the PN junction formed with a portion of the element 22 of the substrate.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein a doping concentration of a well associated with the second further contact is 1e17 - 1e21 /cm3 as taught by Gambino as wherein a doping concentration of the well associated with a second further contact is 1e17 - 1e21 /cm3 of Shima and Rubaldo because the 
Shima and Rubaldo and Gambino do not explicitly disclose the exact range of wherein the doping concentration of the well associated with the second further contact is 1e16 - 1e18 /cm3.
Shima and Rubaldo and Gambino disclose an overlapping range, and see MPEP 2144.05 § I. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”
	Furthermore, there are no reasons provided in the Applicant’s specification for the range such that there is no showing of unexpected results or criticality.
	Therefore, Shima and Rubaldo and Gambino discloses wherein the doping concentration of a well associated with a second further contact is 1e16 - 1e18 /cm3.

19.	Claim 14 is rejected under 35 U.S.C. 103 as obvious over Shima et al. (US 5,736,733) hereinafter as Shima, in view of Rubaldo et al. (US 2015/0233759 A1), hereinafter as Rubaldo, in view of Arai (US 2010/0155867 A1).

20.	Regarding Claim 14, insofar as the claim can be interpreted and understood despite the 112 issues, Shima and Rubaldo disclose photodiode according to claim 1.
Shima discloses an opposite dopant type can be used (see Column 19 lines 16-24)
 wherein a doping concentration of the substrate is such as to achieve a charge carrier life span in a vertical extension which corresponds at least to a lateral spacing between the two p-n junctions.
Arai discloses wherein the doping concentration of the substrate is between 1e11 and 1e16 /cm3 (see 112b rejection above; see Fig. 1 and [0043] “The impurity density of the low-density layer 14 is set to a value higher than or equal to 1x1011 /cm3 and lower than or equal to 1x1016 /cm3.” The p-doped region which provides a junction for at least PN junction element 20a and element 20b has a doping concentration of higher than or equal to 1e11 and lower than or equal to 1e16 /cm3).
The doping type and concentration of higher than or equal to 1e11 and lower than or equal to 1e16 /cm3  of Arai is incorporated as the doping concentration of higher than or equal to 1e11 and lower than or equal to 1e16 /cm3 for the substrate, which provides a junction for the two PN junctions, of Shima (see Column 19 lines 16-24).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the doping concentration of the substrate is between 1e11 and 1e16 /cm3 as taught by Arai as wherein the doping concentration of the substrate is between 1e11 and 1e16 /cm3 of Shima and Rubaldo because the combination provides a specific range of doping concentration that allows forming of a high light receiving sensitivity where the substrate doping provides a common doped region between at least two PN Junctions (see Shima Fig. 1 and [0043]); furthermore, the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known doping concentration for another in a similar photodiode device to obtain predictable results of a commonly doped region between at least two PN Junctions for generating charge in response to light.
Shima and Rubaldo and Arai do not explicitly disclose the exact range of wherein the doping concentration of the substrate is between 1e12 and 1e16 /cm3.

	Furthermore, there are no reasons provided in the Applicant’s specification for the range such that there is no showing of unexpected results or criticality.
	Therefore, Shima and Arai discloses wherein a doping concentration of the substrate is such as to achieve a charge carrier life span in a vertical extension which corresponds at least to the lateral spacing between the two p-n junctions (see 112b rejection above; Shima and Arai disclose the same doping concentration of the substrate as the Applicant’s invention and the charge carrier life span is expected to have a same characteristic as claimed because there are no other structurally distinguishing limitations which would affect the claimed characteristic.)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.P/Examiner, Art Unit 2818    

/STEVEN H LOKE/Supervisory Patent Examiner, Art Unit 2818